Exhibit 99.2 FUNCTION (X) INC. (the "Company") COMPENSATION COMMITTEE CHARTER Purpose The purpose of the Compensation Committee (the “Committee”) shall be as follows: 1. To discharge the responsibilities of the Board of Directors relating to the Company’s compensation programs and compensation of the Company’s executives; and 2. To produce an annual report on executive compensation for inclusion in the Company’s annual proxy statement in accordance with applicable rules and regulations of the NASDAQ Stock Market, Securities and Exchange Commission (the “SEC”), and other regulatory bodies. Composition The Committee shall consist of two or more members of the Board of Directors, each of whom is determined by the Board of Directors to be “independent” under the rules of the NASDAQ Stock Market and the Sarbanes-Oxley Act. Appointment and Removal The members of the Committee shall be appointed by the Board of Directors and shall serve until such member’s successor is duly elected and qualified or until such member’s earlier resignation or removal. The members of the Committee may be removed with cause by a majority vote of the Board of Directors, and without cause by a majority vote of the independent directors. Chairman A Chairman shall be elected by the full Board of Directors and approved by a majority of the independent directors.The Chairman will chair all regular sessions of the Committee and set the agendas for Committee meetings. Meetings The Committee shall meet as frequently as circumstances dictate. The Chairman of the Board or any member of the Committee may call meetings of the Committee. As part of its review and establishment of the performance criteria and compensation of designated key executives, the Committee should meet separately at least on an annual basis with the CEO and any other corporate officers as it deems appropriate.However, the Committee should also meet from time to time without such officers present, and in all cases, such officers shall not be present at meetings at which their performance and compensation are being discussed and determined. All meetings of the Committee may be held telephonically. All independent directors who are not members of the committee may attend meetings of the Committee, but may not vote.In addition, the Committee may invite to its meetings any director, member of management of the Company, and such other persons as it deems appropriate in order to carry out its responsibilities. The Committee may also exclude from its meetings any persons it deems appropriate in order to carry out its responsibilities. Duties and Responsibilities The Committee shall carry out the duties and responsibilities set forth below.These functions should serve as a guide with the understanding that the Committee may determine to carry out additional functions and adopt additional policies and procedures as may be appropriate in light of changing business, legislative, regulatory, legal, or other conditions. The Committee shall also carry out any other responsibilities and duties delegated to it by the Board of Directors from time to time related to the purposes of the Committee outlined in this Charter. In discharging its oversight role, the Committee is empowered to study or investigate any matter of interest or concern that the Committee deems appropriate and shall have the sole authority to retain, without seeking Board approval outside counsel or other experts for this purpose, including the authority to approve the fees payable to such counsel or experts and any other terms of retention. Setting Compensation for Executive Officers and Directors 1. Establish and review the overall compensation philosophy of the Company. 2. Review and approve the Company's corporate goals and objectives relevant to CEO and other executive officers' compensation, including annual performance objectives. 3. Evaluate the performance of the CEO and other executive officers in light of those goals and objectives and, based on such evaluation, review and approve the annual salary, bonus, stock options, and other benefits, direct and indirect, of the CEO and other executive officers. 4. In determining the long-term incentive component of compensation for the CEO and other executive officers, the Committee should consider the Company's performance and relative shareholder return, the value of similar incentive awards to CEOs and other executive officers at comparable companies, and the awards given to the Company's CEO and other executive officers in past years.The Committee is not precluded from approving awards (with the ratification of the Board of Directors) as may be required to comply with applicable tax laws, such as Rule 162(m). 5. In connection with executive compensation programs: (a) Review and recommend to the full Board of Directors, or approve, new executive compensation programs; 2 (b) Review on a periodic basis the operations of the Company’s executive compensation programs to determine whether they are properly coordinated and achieving their intended purposes; (c) Establish and periodically review policies for the administration of executive compensation programs; and (d) Take steps to modify any executive compensation program that yields payments and benefits that are not reasonably related to executive and corporate performance, provided, however that such steps taken by the Committee would not cause the Company to be in breach of any existing, properly approved contractual obligations. 6. Establish and periodically review policies in the area of senior management perquisites. 7. Consider policies and procedures pertaining to expense accounts of senior executives. 8. Review and recommend to the full Board of Directors compensation of directors as well as director’s and officer’s indemnification and insurance matters. 9. Review and make recommendations to the full Board of Directors, or approve, any contracts or other transactions with current or former executive officers of the Company, including consulting arrangements, employment contracts, change-in-control, severance, or termination arrangements, and loans to employees made or guaranteed by the Company. Monitoring Incentive and Equity-Based Compensation Plans Review and make recommendations to the Board of Directors with respect to the Company’s incentive-compensation plans and equity-based plans, and review the activities of the individuals responsible for administering those plans. Review and approve all equity compensation plans of the Company that are not otherwise subject to the approval of the Company’s shareholders. Review and make recommendations to the full Board of Directors, or approve, all awards of shares or share options pursuant to the Company’s equity-based plans. Monitor compliance by executives with the rules and guidelines of the Company’s equity-based plans. Review and monitor employee pension, profit sharing, and benefit plans. Select, retain, and/or replace, as needed, compensation and benefits consultants and other outside consultants to provide independent advice to the Committee. In that connection, in the event the Committee retains a compensation consultant, the Committee shall have the sole authority to approve such consultant’s fees and other retention terms. 3 Reports Prepare an annual report on executive compensation for inclusion in the Company’s proxy statement in accordance with applicable rules and regulations of the NASDAQ, SEC and other applicable regulatory bodies. Report regularly to the Board of Directors with respect to matters that are relevant to the Committee’s discharge of its responsibilities and with respect to such recommendations as the Committee may deem appropriate. The report to the Board of Directors may take the form of an oral report by the Chairman or any other member of the Committee designated by the Committee to make such report. Maintain minutes or other records of meetings and activities of the Committee. 4
